Citation Nr: 0006605	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  94-21 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
service-connected bilateral hearing loss.  

2.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected status post excision, 
basal cell carcinoma of the right cheek.  



REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1954 to June 
1976.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a September 1992 rating decision of the 
RO.  

In September 1997, the Board assumed jurisdiction for the 
issue of service connection for right ear hearing loss and 
remanded the case for additional development of the record.  

In September 1998, the RO granted service connection for 
right ear hearing loss, consequently, the issues on appeal 
are as stated on the preceding page.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's audiometric testing results of September 
1999 yield findings which are consistent with literal 
designations of level II for the right and left ears.  

3.  At no time since March 23, 1992, has the veteran's 
service-connected status post excision, basal cell carcinoma 
of the right cheek, been shown to have been demonstrated by a 
facial scar which is superficial, tender and painful on 
objective demonstration or poorly nourished with repeated 
ulceration; it is no more than slight, and is not shown to be 
disfiguring.  



CONCLUSION OF LAW

1.  The criteria for the assignment of an increased 
(compensable) rating for the service-connected bilateral 
hearing disability have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 4.7, 
4.85, 4.87 including Diagnostic Code 6100 (1998); 38 C.F.R. 
§§ 3.102, 4.7, 4.85 including Diagnostic Code 6100 (1999).  

2.  The criteria for the assignment of an initial compensable 
rating for the service-connected status post excision, basal 
cell carcinoma of the right cheek, have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 4.7, 4.118 including Diagnostic Codes 7800, 7803, 
7804, 7818 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased rating - bilateral hearing loss

The Board finds that the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board further finds that the matter has 
been adequately developed for the purpose of appellate 
review.  

The veteran's service-connected bilateral defective hearing 
is currently evaluated as noncompensably disabling.  The 
results of a VA audiometric examination performed in 
September 1999 reported pure tone air conduction thresholds 
as 55, 55, 60 and 60 decibels in the right ear at 1000, 2000, 
3000 and 4000 hertz, respectively.  Like measurements of the 
left ear were 55, 60, 55 and 70 decibels.  The average of the 
pure-tone thresholds of both the right ear was 57.5, which 
more nearly approximates 58 decibels, while the average on 
the left was 60 decibels.  A speech discrimination score of 
96 percent was recorded for both the right and left ears.  

The Board notes that effective on June 10, 1999, the rating 
schedule criteria for evaluating hearing impairment were 
changed.  The Court has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
generally applies."  White v. Derwinski, 1 Vet. App. 519, 
521 (1991).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The Board is therefore required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's bilateral hearing loss is warranted.  The Board 
further notes that as the differences between the former 
criteria and the revised criteria for disabilities such as 
the one on appeal are relatively minor, the veteran has not 
been prejudiced by applying the new regulations in the first 
instance.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

Under both the old and the new criteria, evaluations for 
defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  38 C.F.R. § 4.85 (1998); 38 C.F.R. § 4.85 (1999).  
To evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity, through level XI for profound 
deafness.  Id.  Disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet.App. 
345 (1992).  

When both the old and the new rating criteria are applied to 
the results of the veteran's September 1999 audiometric test, 
a numeric score of II for both the right and left ears is 
obtained.  Table VII of § 4.87 (1998) and Table VII of § 4.85 
(1999) provide for the assignment of a noncompensable 
evaluation under Diagnostic Code 6100 when the veteran has 
these numeric scores.  

Consequently, an increased evaluation for the veteran's 
bilateral hearing loss is not warranted under the provisions 
of the rating schedule and the preponderance of the evidence 
is against the assignment of a compensable evaluation for the 
service-connected bilateral hearing loss.  


II.  Initial evaluation - basal cell carcinoma

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).


A.  Background

In September 1992, the RO granted service connection for 
status post excision, basal cell carcinoma of the right 
cheek, and assigned a noncompensable evaluation effective on 
March 23, 1992.  The veteran appealed this initial rating on 
the basis that it did not accurately reflect the extent of 
his disability.  

The veteran was afforded a VA examination for scars in April 
1993.  At that time, the veteran was noted to have a 
proximal, 4 centimeter scar over the right cheek representing 
the resection of the basal cell carcinoma.  The final 
diagnoses included that of right facial scar representing 
residual from basal cell carcinoma resection.  

The veteran subsequently offered testimony at a hearing at 
the RO in July 1993.  The veteran testified that he did not 
experience any sort of tenderness or discoloration associated 
with the scar.  In addition, he noted that the scar did not 
make him feel uncomfortable in social situations and 
indicated that he was essentially not bothered by it.  

The veteran underwent further VA examination of his skin in 
November 1997.  This examination of the veteran's skin, scars 
and other lesions was negative.  There was no erythema or 
breakdown.  In addition, there was no evidence of any scars, 
rashes, welts or other dermatologic lesions present over the 
veteran's entire body.  

VA examination for scars was undertaken once again in August 
1999.  At that time, the veteran reported scarring secondary 
to the removal of a basal cell carcinoma in 1969 under the 
right lower eyelid.  He stated that, since removal, he had 
experienced no recurrence or problems in that area.  The 
examination revealed the face to be devoid of any noticeable 
scarring associated with the removal of the basal cell 
carcinoma.  The final diagnoses included that of status post 
removal of basal cell carcinoma over the facial area by 
history.  


B.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (1999).  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected status post excision, basal 
cell carcinoma of the right cheek, is currently evaluated as 
noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic 
Code 7818, for new growths, malignant, skin.  Under 
Diagnostic Code 7818, scars and disfigurement, etc., are to 
be rated based on the extent of constitutional symptoms and 
physical impairment.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7800, a 
noncompensable evaluation is warranted for a slight scar of 
the head, face or neck.  A 10 percent rating is warranted for 
a moderate, disfiguring scar, and a 30 percent rating 
requires that such a scar be severe, especially if it 
produces a marked and unsightly deformity of the eyelids, 
lips, or auricles.  A 50 percent evaluation will be assigned 
for complete or exceptionally repugnant deformity of one side 
of face or marked or repugnant bilateral disfigurement.  The 
10 percent rating may be increased to 30 percent or the 30 
percent rating may be increased to 50 percent if there is 
marked discoloration, color contrast, or the like in addition 
to tissue loss and cicatrization. 38 C.F.R. § 4.118, 
Diagnostic Code 7800.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803, scars which 
are superficial, poorly nourished and with repeated 
ulceration warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  

Scars which are superficial, tender and painful on objective 
demonstration also warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  

Based on the evidence of record, the Board finds that the 
veteran's clinical picture has at no time since March 23, 
1992, demonstrated a level of impairment sufficient to 
warrant assignment of a compensable rating for the service-
connected status post excision, basal cell carcinoma of the 
right cheek.  As noted hereinabove, the VA examinations of 
record noted no continuing problems or recurrences in the 
region of the facial scar.  In fact, most recent VA 
examinations in November 1997 and August 1999 were completely 
devoid of evidence of any noticeable scarring.  

Furthermore, the veteran himself testified at the hearing in 
July 1993 that he experienced no symptomatology associated 
with the scar and was essentially unaffected by it.  
Consequently, the Board finds that the veteran's status post 
excision, basal cell carcinoma of the right cheek, has been 
demonstrated by no more than a slight scar since March 23, 
1992.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected status post 
excision, basal cell carcinoma of the right cheek as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  As noted hereinabove, however, at no time since 
March 23, 1992, has the veteran demonstrated a level of 
impairment consistent with a compensable evaluation for the 
service-connected status post excision, basal cell carcinoma 
of the right cheek.  

The preponderance of the evidence is against the veteran's 
claim for a compensable initial evaluation for his service-
connected status post excision, basal cell carcinoma of the 
right cheek.  

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran, 
but does not find the evidence is approximately balanced such 
as to warrant its application.  38 U.S.C.A. § 5107(b) (West 
1991).  



ORDER

An increased (compensable) rating for the service-connected 
bilateral hearing loss is denied.  

An initial compensable evaluation for the service-connected 
status post excision, basal cell carcinoma of the right 
cheek, is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

